Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Travis Baxter on 10/19/2021.
The application has been amended as follows: 
	In the claims:

	Claims 1 and 12 have been rewritten as follows:

Claim 1. A reciprocating saw blade for a power tool, comprising: 
	a first row of saw teeth having a first angle with respect to a longitudinal axis of the reciprocating saw blade;  
	a second row of saw teeth having a second angle with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth; and 
	a further row of saw teeth arranged longitudinally between the first and second rows of saw teeth,

wherein the set back of the first tooth and the set back of the second tooth are between 10% and 35% of a pitch of teeth of one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth.  

Claim 12.  A reciprocating saw, comprising: 
	a reciprocating saw blade that includes:
	a first row of saw teeth having a first angle with respect to a longitudinal axis of the reciprocating saw blade, 
	a second row of saw teeth having a second angle with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth, and 
	a further row of saw teeth arranged longitudinally between the first and second rows of saw teeth, 
wherein the further row of saw teeth is set back toward the longitudinal axis relative to the first and second rows of saw teeth such that a first tooth of the further row of saw teeth that is adjacent to the first row is set back toward the longitudinal axis from a longitudinal extension of a first profile of tooth tips of the first row of saw teeth, and a 
wherein the set back of the first tooth and the set back of the second tooth are between 10% and 35% of a pitch of teeth of one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth.

	Claim 4 has been cancelled.

	Claim 15, line 1, “4” has been changed to --1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Davis (US 72.983) teaches a saw including saw teeth (B) with cutting edges (C) slightly inclining towards a center line of a saw-plate (A) wherein the teeth below the center line have forward rake and above the center line have the reverse such that the arrangement enables cutting during both upward and downward stroke.  Camargo (US 2008/0201964) teaches a dual-cut saw blade including a concavely sawing edge (208) and oppositely-directed sets of teeth (214A, 214B) such that reciprocation of the blade enables cutting in both stroke directions. However, none of the cited prior art, singly or in combination, fairly teach or suggest a reciprocating saw blade having first, second, and further row of saw teeth as claimed wherein the set back of the first tooth and the second tooth of the further row of saw teeth are between 10% and 35% of a pitch of teeth of one or more of the first, second and further row of saw teeth as claimed in combination with other limitations set forth in claims 1 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724